MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                    Aug 10 2017, 9:14 am
court except for the purpose of establishing
the defense of res judicata, collateral                           CLERK
                                                              Indiana Supreme Court
                                                                 Court of Appeals
estoppel, or the law of the case.                                  and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General of Indiana
Brooklyn, Indiana
                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Stephen L. Deverick,                                     August 10, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         84A01-1703-CR-648
        v.                                               Appeal from the Vigo Superior
                                                         Court
State of Indiana,                                        The Honorable John T. Roach,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         84D01-1608-F4-2161



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 84A01-1703-CR-648| August 10, 2017   Page 1 of 4
                                          Case Summary
[1]   On August 5, 2016, Appellant-Defendant Stephen L. Deverick intentionally set

      a home on fire while three individuals were inside. On August 16, 2016,

      Appellee-Plaintiff the State of Indiana charged Deverick with two counts of

      Level 4 felony arson and one count of Level 6 felony arson. On January 20,

      2017, Deverick pled guilty to one count of Level 4 felony arson in exchange for

      dropping the other counts and capping his sentence at ten years. On February

      28, 2017, the trial court sentenced Deverick to ten years of incarceration.

      Deverick contends that his sentence is inappropriate in light of the nature of the

      offense and his character. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On August 5, 2016, Deverick set fire to a residence in Vigo County, Indiana.

      The fire occurred in the early hours of the morning. None of the three

      individuals inside of the home were injured, but the fire caused a total loss of

      the home. On August 16, 2016, the State charged Deverick with three counts,

      including: Count I, Level 4 felony arson; Count II, Level 4 felony arson, and;

      Count III, Level 6 felony arson.


[3]   On January 20, 2017, a plea agreement was filed with the trial court. Pursuant

      to the agreement, Deverick agreed to plead guilty to Level 4 felony arson, as

      charged in Count I. In exchange for his plea, the other charges were dropped

      and Deverick’s sentence was capped at ten years. After hearing testimony and


      Court of Appeals of Indiana | Memorandum Decision 84A01-1703-CR-648| August 10, 2017   Page 2 of 4
      arguments from counsel, the trial court sentenced Deverick to ten years of

      incarceration on February 28, 2017.



                                Discussion and Decision
[4]   Under Indiana Appellate Rule 7(B), “[t]he Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” When reviewing such claims, we

      “concentrate less on comparing the facts of the [case at issue] to others, whether

      real or hypothetical, and more on focusing on the nature, extent, and depravity

      of the offense for which the defendant is being sentence, and what it reveals

      about the defendant’s character.” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct.

      App. 2008) (internal quotes and citations omitted). Deverick, as the defendant,

      bears the burden of persuading us that his sentence is inappropriate. Sanchez v.

      State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008). As mentioned, Deverick was

      sentenced to ten years of incarceration, two years below the statutory maximum

      for Level 4 felonies.


[5]   With respect to the nature of the offense, Deverick intentionally set fire to an

      inhabited home in the early hours of the morning and made no attempt to warn

      the individuals in the home or call for help. “The nature and circumstances of

      this crime are frightening and [Daverick] walked across the street and watched”

      the fire burn. Tr. p. 31. The fact that none of the occupants were injured or

      killed is “sheer dumb luck.” Tr. p. 31. Moreover, Deverick’s actions destroyed

      Court of Appeals of Indiana | Memorandum Decision 84A01-1703-CR-648| August 10, 2017   Page 3 of 4
      a home that had been in the family over fifty years, leaving one of the victims

      without the resources to recoup her loses. In light of this, the nature of the

      offense is deplorable.


[6]   As for his character, Deverick has an extensive history of arrests and contacts

      with the criminal justice system over a period of twenty-five years. While

      Deverick suggests that his criminal history is predominately due to his struggle

      with addiction, there is no evidence in the record beyond Deverick’s claim

      during sentencing. Moreover, his criminal history includes numerous crimes

      involving aggression, violence, and dishonesty.


[7]   The fact that Deverick pled guilty and took responsibility for his actions from

      the outset are mitigating factors; however, they do not outweigh Deverick’s

      significant criminal history and the harm that he has caused his victims. Based

      upon the above-mentioned evidence, we conclude that Deverick failed to

      establish that his sentence is inappropriate in light of his character and the

      nature of his offense.


[8]   We affirm the trial court’s judgment.


      May, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 84A01-1703-CR-648| August 10, 2017   Page 4 of 4